Citation Nr: 0104076	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a gastrointestinal 
disorder, including irritable bowel syndrome and a stomach 
disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for post-traumatic 
stress disorder.

8.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought.  The 
veteran, who had active service from August 1989 to August 
1992, appealed that decision.

In August 2000 correspondence, the Board asked the veteran to 
clarify any possible hearing request.  The August 2000 
correspondence was sent to the veteran's last known address, 
and informed the veteran that a hearing would not be held if 
he failed to respond.  A photocopy was sent to the veteran's 
attorney.  Neither the veteran nor the attorney responded, 
and the claims have since been referred to the Board.  The 
Board concludes that the hearing request has been withdrawn.  

The veteran's claims for service connection are discussed in 
the remand portion of this decision following the order 
below.


FINDINGS OF FACT

1.  The veteran's knees are not productive of subluxation, 
instability, or X-ray evidence of arthritis.

2.  The veteran's range of motion of the knees has varied 
from zero to 105-125 degrees during the course of this claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2000); VAOPGCPREC 9-98, VAOPGCPREC 23-97; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a disability evaluation in excess of 10 
percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2000); VAOPGCPREC 9-98, VAOPGCPREC 23-97; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A July 1993 rating decision granted service connection for 
chondromalacia of both knees, but found that this disability 
was not disabling to a compensable degree in either knee.  In 
April 1997, the RO received a claim for an increased rating 
for both knees, but a December 1997 rating decision denied an 
increased evaluation.  A January 1999 rating decision 
increased the evaluations assigned to each knee to 10 
percent, effective the date the RO received a claim for 
increased evaluations, under Diagnostic Code 5010.  As this 
is not the highest evaluation available under the Rating 
Schedule, it is still a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

As a result of his claim for an increased evaluation, the 
veteran was provided several VA examinations of his knees.  
In this respect, the Board finds that the requirements of a 
VA examination, as mandated by the Veterans Claims Assistance 
Act of 2000, have been met.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  He has been provided a statement of the case and two 
supplemental statements of the case, and the veteran has not 
indicated private treatment for his knees.  Further 
development does not appear to be warranted to comply with 
the Veterans Claims Assistance Act.  Id.

The veteran's first VA examination was provided in September 
1997.  The veteran reported knee difficulties during cold or 
damp weather, or when sitting for an extended period of time.  
He denied using medication, and reported employment in manual 
labor, without significant difficulty with his knees.  The 
examiner stated that the veteran ambulated without 
difficulty.  Objectively, there was no swelling or deformity 
noted in the knees, and range of motion was from zero to 120 
degrees.  There was no crepitus noted.  Patellar excursion 
was also described as normal.  The knees were stable 
bilaterally.  X-rays showed an absence of degenerative or 
inflammatory changes.

The veteran was provided another VA examination in June 1998.  
The veteran informed the examiner that his knees would flare-
up about four times per year, and that he used Tylenol.  He 
stated that his most significant manifestation during a 
flare-up was weakness, rather than loss of range of motion.  
He also related that his knee disorder precluded crawling.  
Objectively, range of motion was from zero to 105 degrees of 
flexion bilaterally.  There was no swelling or effusion.  
Quadriceps were equal.  Both the cruciate and collateral 
ligaments were intact.  X-rays were again normal.  

The veteran was provided his final VA examination of the 
knees in May 1999.  The veteran related only minimal changes 
since the June 1998 VA examination.  He informed the examiner 
that he had pain, weakness and stiffness in his knees, with 
the left more so than the right.  The veteran related using 
Tylenol as needed.  The veteran denied using assistive 
equipment, such as crutches, and he likewise denied surgery.  
The examiner stated that the veteran's knees appeared normal, 
and were without swelling, effusion or erythema.  
Manipulation of the patella did not reflect tenderness.  
There was minimal crepitus on the left with passive range of 
motion.  Range of motion was from zero to 125 degrees 
bilaterally.  X-rays were normal.

The VA utilizes a Rating Schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that functional loss 
due to pain must also be considered in evaluating a service-
connected orthopedic disorder in which the criteria is 
limitation of motion.  

A VA General Counsel Precedent Opinion provides guidance 
regarding multiple ratings for arthritis under Diagnostic 
Code 5003-5010 (for degenerative and posttraumatic arthritis, 
respectively) and Diagnostic Code 5257 (for subluxation or 
lateral instability).  VAOPGCPREC 23-97 (issued July 1, 
1997).  That opinion, summarizing case and statutory law, 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  Under VAOPGCPREC 9-98 (issued August 14, 1998), the VA 
General Counsel held that a separate rating for arthritis may 
be assigned based upon X-ray findings and limitation of 
motion that does not rise to a compensable level under DC 
5260 or DC 5261.  In a similar manner, a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.

Traumatic arthritis is evaluated pursuant to the criteria 
found in Diagnostic Code 5010 of the Rating Schedule, which 
directs the examiner to evaluate traumatic arthritis pursuant 
to the criteria for degenerative arthritis found in 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  
In this regard, the Board notes that the normal range of knee 
motion is from 0 degrees of extension to 140 degrees of 
flexion. 38 C.F.R. § 4.71, Plate II (2000).

The RO, in January 1999, assigned the separate 10 percent 
evaluations for the veteran's bilateral knee disability under 
Diagnostic Code 5010 stating that "[a] 10 percent evaluation 
is assigned for painful or limited motion of a major joint or 
group of joints, and may also be applied once to multiple 
joints if there is no limited or painful motion."  

Knee disabilities are also evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 through 5261 of the Rating 
Schedule.  A rating greater than 10 percent for a knee 
disability is warranted where the evidence shows ankylosis of 
the knee (Diagnostic Code 5256); moderate recurrent 
subluxation or lateral instability (Diagnostic Code 5257); 
dislocated semilunar cartilage with frequent episodes of 
"locking" pain and effusion into the joint (Diagnostic Code 
5258); limitation of flexion to 30 degrees (Diagnostic Code 
5260); or limitation of extension to 15 degrees (Diagnostic 
Code 5261).  38 C.F.R. § 4.71a.

As noted above, the RO has evaluated the veteran's 
chondromalacia of the bilateral knees under Diagnostic Code 
5010, which evaluates posttraumatic arthritis.  The veteran 
has been given numerous VA examinations, including X-rays, 
during the course of this claim, but none have shown 
arthritic changes in the knees.  As such, the Board finds 
that an evaluation under either Diagnostic Code 5003 or 5010 
is not warranted.  In a similar manner, the veteran has never 
displayed subluxation or laxity during the course of this 
claim, and thus an evaluation under Diagnostic Code 5257 is 
not warranted.  It follows that in the absence of arthritis, 
subluxation or laxity in the knees, separate evaluations are 
not warranted under the above cited VA General Counsel 
opinions.  Further, there is no evidence of ankylosis of the 
knees or dislocated semilunar cartilage with frequent 
episodes of "locking" pain and effusion into the joint.

As noted, diagnostic codes predicated on limitation of motion 
are applicable in this case.  As the veteran has consistently 
shown full extension, an evaluation in excess of the current 
10 percent evaluation assigned to each knee under Diagnostic 
Code 5261 is not warranted.  Likewise, the Board finds that a 
higher evaluation is not warranted for limitation of flexion.  
As noted above, normal flexion is 140 degrees, the greatest 
loss of flexion noted during the course of this claim is 35 
degrees, at the time of a June 1998 VA examination.  This 
does not rise to a compensable evaluation under Diagnostic 
Code 5260.  The Board notes further, that to the extent that 
the veteran asserts that his knees become painful with use, 
the Board finds that, based on the objective evidence of 
record which indicates that his limitation of motion under 
the applicable Diagnostic Codes is noncompensable and in the 
absence of objective evidence of painful motion, the 
application of the provisions of DeLuca would not afford the 
veteran higher ratings.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for chondromalacia of the bilateral knees.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his chondromalacia 
of the bilateral knees has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  At the time of his September 1997 VA 
examination report, the veteran denied that his service 
connected chondromalacia significantly impaired his work, 
which was noted to be manual labor.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A disability evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.

A disability evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.


REMAND

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication which information and evidence must be provided by 
the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

Initially, the Act became effective after the veteran's 
claims were certified to the Board.  In this claim, the 
veteran was not provided a VA examination with respect to his 
claims for service connection for a lumbar, thoracic and 
cervical spine disorder, or for a gastrointestinal disorder, 
which he asserts is due to an undiagnosed illness.  While he 
was provided a VA psychiatric examination and a fee-basis VA 
neurological examination in October 1997, the neurological 
examination did not discuss the etiology of the veteran's 
headaches, other than through history.  In light of the 
above, the Board finds that further development is required 
to comply with the enhanced requirements to provide a VA 
medical examination or obtain a medical opinion mandated by 
the Act.  Likewise, the Board finds that heightened notice 
requirements of the Act have not been met with respect to any 
of the veteran's claims for service connection.  

In light of the above, the veteran's claims are REMANDED for 
the following:

1.  The veteran should be scheduled to 
undergo a VA orthopedic examination, 
conducted by the appropriate examiner, to 
determine the nature and etiology of any 
lumbar, thoracic and cervical spine 
disorders found to be present.  All 
necessary studies and/or tests should be 
conducted.  The veteran's claims files 
should be made available to the examiner 
for review.  The examiner is requested to 
identify any diagnosed disorders, and 
then to offer an opinion as to whether it 
is as likely as not that the veteran 
currently suffers from lumbar, thoracic 
and cervical spine disorders that are the 
result of his service.  Such opinion 
should be based on a clinical examination 
of the veteran and a review of the 
relevant service medical records and 
other pertinent medical evidence 
contained in the claims file.  If no 
disorders are found, the examiner should 
so indicate.  A complete rationale for 
all opinions expressed must be included 
in the examination report.  

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by 
the appropriate examiner, to determine 
the nature and etiology of any chronic 
tinnitus and headache disorders found to 
be present.  All necessary studies and/or 
tests should be conducted.  The veteran's 
claims files should be made available to 
the examiner for review.  The examiner is 
requested to identify any diagnosed 
disorders, and then to offer an opinion 
as to whether it is as likely as not that 
the veteran currently suffers from 
chronic tinnitus or headache disorders 
that are the result of or originated in 
service.  If a diagnosis cannot be 
rendered, the examiner is asked to note 
whether there is objective perceptible 
evidence that the veteran has chronic 
neurological complaints that could be 
associated with the veteran's service in 
the Persian Gulf.  Such opinion should be 
based on a clinical examination of the 
veteran and a review of the relevant 
service medical records and other 
pertinent medical evidence contained in 
the claims file.  If no chronic disorders 
or objective perceptible evidence of 
symptomatology are found, the examiner 
should so indicate.  A complete rationale 
for all opinions expressed must be 
included in the examination report.

3.  The veteran should be scheduled to 
undergo a VA gastrointestinal 
examination, conducted by the appropriate 
examiner, to determine the nature and 
etiology of any claimed irritable bowel 
syndrome and/or stomach disorder found to 
be present.  All necessary studies and/or 
tests should be conducted.  The veteran's 
claims files should be made available to 
the examiner for review.  The examiner is 
requested to identify any diagnosed 
gastrointestinal disorders, and then to 
offer an opinion as to whether it is as 
likely as not that the veteran currently 
suffers from irritable bowel syndrome 
and/or a stomach disorder that is the 
result of or originated in service.  If a 
diagnosis cannot be rendered, the 
examiner is asked to note whether there 
is objective perceptible evidence that 
the veteran has gastrointestinal 
complaints that could be associated with 
the veteran's service in the Persian 
Gulf.  Such opinion should be based on a 
clinical examination of the veteran and a 
review of the relevant service medical 
records and other pertinent medical 
evidence contained in the claims file.  
If no chronic disorders or objective 
perceptible evidence of symptomatology 
are found, the examiner should so 
indicate.  A complete rationale for all 
opinions expressed must be included in 
the examination report.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to all of the veteran's claims.

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims for service connection on the 
basis of all relevant evidence and the 
applicable laws and regulations.  If any 
benefit sought is not granted, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


Error! Not a valid link.

